Citation Nr: 0808463	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June to September 1978 
and from March 1980 to July 1982, with additional service in 
the reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for PTSD.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

The veteran claims he developed PTSD as a result of two 
personal assaults during service.  The Board must further 
develop the evidence to determine whether this is indeed the 
case.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
veteran's records may corroborate his account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."  

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. 
App. at 272.

In this particular case at hand, it is unclear from the 
record whether the veteran has PTSD and, if he does, whether 
it is related to a verified in-service stressor.  A VA 
examiner in April 2002 diagnosed the veteran with recurrent 
major depression, but declined to diagnosis PTSD.  However, 
numerous VA and private treatment records - including dated 
since that VA examination, show the veteran has received 
treatment for PTSD based on two personal assaults in service.  
Therefore, to decide this appeal, there has to be 
reconciliation of whether he has PTSD and, if so, 
confirmation of his claimed personal assault stressors.

The first incident claimed involved an alleged sexual assault 
that has not been independently verified.  In fact, this 
alleged incident has been refuted by credible evidence in the 
claims file.  The veteran's story is that he was sexually 
assaulted by a friend, R.C., at a baseball field while on 
active duty.  But a criminal investigative division (CID) 
report indicates the veteran was arrested on July 26, 1980, 
for voluntarily performing fellatio on R.C., while sitting in 
car near a baseball field.  Apparently two Military Police 
officers approached the car and witnessed this incident.  
Both the veteran and R.C. were punished for engaging in a 
homosexual act.  Since this report clearly refutes the 
veteran's allegation that he was sexually assaulted in 
service, this incident may not be considered as a stressor 
underlying any possible diagnosis of PTSD.

The second claimed incident, however, involving a nonsexual 
assault has been verified.  The veteran's service medical 
records (SMRs) show he was seen on August 15, 1980, after he 
was beaten up by three or four unknown assailants in his 
barracks.  He was apparently kicked in the face, back, and 
stomach.  The diagnoses included multiple contusions, rule 
out abdominal injury, and alcohol intoxication.

In light of the fact that the veteran has been diagnosed with 
PTSD based on both a verified and an unverified in-service 
stressor, the Board believes he should be provided a VA 
psychiatric examination to determine whether he has PTSD 
based solely on the verified in-service stressor in which he 
was beaten up in August 1980, as documented in his service 
medical records.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

In addition, the Board sees the veteran has submitted 
additional relevant evidence since the February 2005 
statement of the case (SOC).  This additional evidence 
includes VA outpatient records showing treatment for PTSD.  
Since he did not submit a waiver of initial RO consideration 
of this additional evidence, and this case is being remanded 
for the other reasons mentioned, the RO (AMC) should consider 
this additional evidence when readjudicating his claim.  See 
38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2007); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, this case is remanded for the following 
development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
he has PTSD as a result of the verified 
(as opposed to unverified) personal 
assault stressor that occurred during his 
military service - specifically, being 
beaten up in August 1980.  All necessary 
diagnostic testing and evaluation needed 
to make this determination should be 
performed.  The designated examiner must 
review the veteran's claims file, 
including a complete copy of this remand, 
for the veteran's pertinent medical and 
other history.  The examiner should be 
instructed that only this 
verified stressor may be considered as a 
potential cause of the PTSD.  The 
examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of the claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



